             Case 2:20-cv-01105-JLR Document 12 Filed 07/16/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11      STATE OF WASHINGTON,                                      NO. 2:20-cv-01105

12                                   Plaintiff,                   DECLARATION OF
                                                                  JASON MCGILL
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                   Defendants.

18

19          I, Jason McGill, declare under penalty of perjury under the laws of the United States of

20   America that the foregoing is true and correct:

21          1.        I am over the age of 18 and competent to testify in this matter.

22          2.        I am the Division Directory for Medicaid Program Operations and Integrity at the

23                    Washington State Health Care Authority (HCA), responsible for oversight of this

24                    program.

25          3.        Prior to joining HCA, I worked as an attorney in private practice, then with the

26                    Washington State Attorney General’s Office as an Assistant Attorney General;


       DECLARATION OF JASON MCGILL                       1               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
                                                                               800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 464-7744
             Case 2:20-cv-01105-JLR Document 12 Filed 07/16/20 Page 2 of 3




 1                  later with the state Department of Labor & Industries, the state’s worker’s
 2                  compensation program, as Medical Administrator; and most recently with the
 3                  Office of the Governor as Health Policy Advisor.
 4          4.      I hold degrees in Business and Law from Seattle University respectively.
 5          5.      HCA purchases health care for Washington residents through Apple Health
 6   (Medicaid), the Public Employee Benefits Board (PEBB) Program, the School Employee
 7   Benefits Board (SEBB) Program, and the Contract of Free Association (COFA) Islander Health
 8   Care Program. More than 2.5 Washingtonians receive health care services through programs
 9   financed and administered by HCA, making HCA the largest health care purchaser in
10   Washington.
11          6.      I am familiar with the rule of the Department of Health and Human Services
12   entitled “Nondiscrimination in Health and Health Education Programs or Activities, Delegation
13   of Authority,” 81 Fed. Reg. 31375-473 (the “Final Rule”), which was published in the Federal
14   Register on June 19, 2020.
15          7.      It is my understanding the Final Rule removes previous requirements that covered
16   health care programs or activities provide participants with a notice of nondiscrimination policies
17   and taglines informing individuals that foreign language assistance or translation services are
18   available when they obtain health care.
19          8.      In 2013, HCA provided spoken interpreter and American Sign Language services
20   to 47,150 individuals, who made a total of 149,826 claims.
21          9.      In 2014, HCA provided spoken interpreter and American Sign Language services
22   to 64,939 individuals, who made a total of 233,099 claims.
23          10.     In 2015, HCA provided spoken interpreter and American Sign Language services
24   to 77,701 individuals, who made a total of 285,646 claims.
25          11.     In 2016, HCA provided spoken interpreter and American Sign Language services
26   to 84,042 individuals, who made a total of 325,061 claims.


       DECLARATION OF JASON MCGILL                      2               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
             Case 2:20-cv-01105-JLR Document 12 Filed 07/16/20 Page 3 of 3




 1          12.    In 2017, HCA provided spoken interpreter and American Sign Language services
 2   to 91,125 individuals, who made a total of 367,996 claims.
 3          13.    In 2018, HCA provided spoken interpreter and American Sign Language services
 4   to 93,171 individuals, who made a total of 385,327 claims.
 5          14.    In 2019, HCA provided spoken interpreter and American Sign Language services
 6   to 96,574 individuals, who made a total of 409,851 claims.
 7          15.    HCA’s data shows a continued and growing demand in Washington for spoken
 8   interpreter and American Sign Language services for individuals who seek access to health care.
 9          16.    I believe effective communication between health care providers and Limited
10   English Proficiency individuals for purposes of diagnosis, treatment options, proper use of
11   medication, obtaining informed consent, and insurance coverage is critical to avoid adverse
12   health consequences.
13          17.    The Rule’s previous requirement that covered entities must include taglines in the
14   top 15 non-English languages in Washington plays a vital role in ensuring meaningful access to
15   healthcare and healthcare related programs.
16          18.    I believe elimination of the tagline requirement will adversely impact those
17   individuals who currently access HCA’s spoken interpreter and American Sign Language
18   services.
19

20   EXECUTED on this 13th day of July, 2020 in Olympia, Washington.
21

22                                                 JASON MCGILL
23

24

25
26


       DECLARATION OF JASON MCGILL                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
                                                                           800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104
                                                                                  (206) 464-7744
